Citation Nr: 1720177	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical cancer.  

2.  Entitlement to a compensable rating for hypertension.  

3.  Entitlement to an increased rating in excess of 10 percent for costochondritis.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, mood disorder, and depressive disorder.  

5.  Entitlement to a 10 percent disability rating under 38 C.F.R. § 3.324 for multiple, noncompensable service-connected disabilities.  


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1995 to November 1995 and from June 1999 to April 2002.  

These matters comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida:  a September 2010 rating decision denying entitlement to compensable evaluations for hypertension and costochondritis, and an October 2011 rating decision denying the Veteran's request to reopen a previously-denied claim of entitlement to service connection and her claim of entitlement to service connection for PTSD.  

The Board notes that in her April 2013 VA Form 9, the Veteran requested a Board videoconference hearing.  The record reflects that a hearing was scheduled to take place in August 2016, but the Veteran failed to appear.  Additionally, there is no indication that the Veteran requested to reschedule the hearing.  Accordingly, the Board considers the request for a hearing as withdrawn, and it may proceed to adjudicate the Veteran's claims.  38 C.F.R. § 20.702(d).  

During the pendency of the appeal, the RO granted an increased rating of 10 percent for the Veteran's service-connected costochondritis, effective April 16, 2010, the date of the Veteran's claim for an increased rating.  As the grant of a 10 percent rating, effective April 16, 2010, does not constitute a full grant of the particular benefit sought, the issue of entitlement to an increased rating for costochondritis remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board notes that the Veteran's VA treatment records include diagnoses of anxiety disorder NOS and mood disorder.  Additionally, the Veteran has had a positive screen for depression.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-7 (2009).  Thus, the Board has re-characterized the claim on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, mood disorder, and depressive disorder.  

Finally, during the course of the appeal, the Veteran's former attorney, K. LaVan, filed a motion to withdraw as the Veteran's representative.  The Board granted Mr. LaVan's request in November 2016.  The Board subsequently sent the Veteran a letter in December 2016, informing her that she was no longer represented on appeal, and that she had thirty days to appoint another representative to assist her with her appeal, or to notify VA that she wished to represent herself.  As set forth in the letter, if she did not respond within 30 days of the December 2016 letter, the Board would assume that she wished to represent herself, and it would resume its review of her appeal.  To date, the Veteran has not responded to the December 2016 letter.  Accordingly, the Board assumes that the Veteran wishes to proceed pro se, and it concludes that it is appropriate to adjudicate the instant claims.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an unappealed September 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for cervical cancer because the evidence failed to demonstrate that the claimed disability had been clinically diagnosed.  

2.  The additional evidence associated with the claims file following the September 2005 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for cervical cancer, nor does it otherwise raise a reasonable possibility of substantiating the Veteran's claim.  

3.  Service personnel records that have been associated with the Veteran's claims file since the September 2005 rating decision are not relevant to the claim for service connection for cervical cancer.  

4.  For the period on appeal, the Veteran's hypertension has required continuous medication.  The evidence of record does not establish current diastolic pressure predominantly 100 mmHg or more; current systolic pressure predominantly 160 mmHg or more; or a history of diastolic pressure predominantly 100 mmHg or more, with blood pressure controlled by continuous medication.  

5.  For the period on appeal, the Veteran's costochondritis has been manifested by pain, and, during flare-ups, difficulty breathing and performing certain activities, such as exercise.  

6.  For the entire period on appeal, the Veteran has been in receipt of a compensable rating for service-connected costochondritis.  


CONCLUSIONS OF LAW

1.  The September 2005 rating decision, which denied the Veteran's claim for service connection for cervical cancer, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).  

2.  The additional evidence received since the September 2005 rating decision is not new and material, and the claim of entitlement to service connection for cervical cancer is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).  

4.  The criteria for a rating in excess of 10 percent for costochondritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5003 (2016).  

5.  The criteria for a 10 percent rating based on multiple, noncompensable, service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

With respect to the Veteran's claims for increased ratings, the RO provided pre-adjudication notice, by letter, in April 2010.  As for the Veteran's request to reopen her claim for service connection for cervical cancer, pre-adjudication notice was sent to the Veteran, by letter, in June 2011.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, in addition to VA and private medical treatment records, have been associated with the record.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Veteran was afforded a VA bone conditions examination in June 2010, and she was afforded a VA hypertension examination in August 2010.  The examiners reviewed the Veteran's medical records, performed examinations of the Veteran, and offered medical findings and opinions based on their evaluations of the Veteran.  Thus, for purpose of determining the nature and severity of the Veteran's costochondritis and hypertension disabilities, the examination reports appear to be both thorough and fully adequate.  Particularly when considering the examination reports along with other evidence of record, including the Veteran's medical records, the Board finds that an additional medical examination or opinion is not needed to adjudicate the Veteran's claims, as the evidence of record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

In claims involving the question of whether new and material evidence has been received, the duty to assist a claimant by obtaining a medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (holding that in the absence of new and material evidence, VA is not required to provide a medical examination or obtain a medical opinion to a claimant attempting to reopen a previously-disallowed claim).  As will be explained further below, the Veteran has not submitted new and material evidence sufficient to reopen her claim for service connection for cervical cancer, and therefore, there is no duty to provide a VA examination or to obtain a medical opinion regarding her claimed cervical cancer disability.  See id.  

As the Veteran has not identified any additional relevant evidence concerning her claims, and there is otherwise no indication of outstanding pertinent evidence to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to her claims is required for VA to comply with its duty to assist.  

II.  Claim to Reopen

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23.  

Additionally, where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim pursuant to 38 C.F.R. § 3.156(c), provided that such records include service records that are related to the claimed in-service event, injury, or disease.  

In the instant case, the RO denied the Veteran's original claim for service connection for cervical cancer in September 2005.  In pertinent part, the RO denied the Veteran's claim based on a finding that there was no clinical diagnosis of cervical cancer.  Additionally, although the Veteran's service treatment records showed evidence of atypical squamous cells, and treatment records from Darnall Army Medical Center showed reactive cellular changes, they were negative for any intraepithelial lesion or malignancy.  At the time of the September 2005 rating decision denying the Veteran's claim, the evidence, in pertinent part, consisted of service treatment records dated from August 1995 to April 2002; treatment records from the Darnall Army Medical Center, dated from January 2003 to November 2004; treatment records from the Metroplex Hospital and Dr. L. Pablo; and the Veteran's lay statements, as set forth in her November 2004 informal claim for service connection.  

The Veteran was notified of the rating decision in a September 2005 letter.  As the Veteran never initiated an appeal of the September 2005 rating decision, or submitted additional evidence in support of the service connection claim within one year of the September 2005 rating decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.  

Additional evidence added to the claims file since the September 2005 rating decision includes VA treatment records from the Miami, Central Texas, and San Juan VA Medical Centers, in addition to service personnel records.  The Board concludes that the additional evidence received since the September 2005 rating decision is not new and material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim, nor does it raise a reasonable possibility of substantiating the Veteran's claim when considered by itself or in conjunction with the evidence that was previously of record.  

Newly-obtained medical evidence includes a September 2003 VA treatment record that references an abnormal pap smear in August 2003.  However, this evidence is cumulative or redundant of medical evidence that was associated with the claims file at the time of the September 2005 rating decision, specifically, treatment records from the Darnall Army Medical Center, which documented abnormal pap smear results and/or squamous cells between 2003 and 2004, but no malignancies.  The newly-obtained treatment records also show that the Veteran underwent a hysteroscopy and IUD removal in November 2012 and that she underwent a hysteroscopy and endometrial ablation for menorrhagia in February 2013.  Of significant note, the February 2013 treatment record provides that there were no pathological findings.  Thus, the newly-obtained evidence contains no evidence of a clinical diagnosis of cervical cancer during the appeal period, nor does it otherwise indicate that the Veteran has had a diagnosis of cervical cancer that is attributable to her active military service.  

As such, the additional evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim, namely, evidence of a diagnosis of cervical cancer during the course of the appeal, nor does it otherwise raise a reasonable possibility of substantiating her claim.  Cf. Shade v. Shinseki, 24 Vet. App. at 121.  As no new and material evidence has been received, the Veteran's claim of entitlement to service connection for cervical cancer is not reopened.  

While Board acknowledges that military personnel records have been added to the claims file since the September 2005 rating decision, they are not relevant to the Veteran's claim.  Specifically, they do not relate to an in-service event, injury, or disease concerning the Veteran's claim.  As such, there is no basis for reconsideration pursuant to 38 C.F.R. § 3.156(c).  

III.  Increased Ratings

	General Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, it will assign the lower rating.  Id.  
The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

	Hypertension 

The Veteran contends that she is entitled to a compensable rating for hypertension.  

The Veteran's hypertension is currently rated under Diagnostic Code 7101, which applies to hypertensive vascular disease, including hypertension and isolated systolic hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Pursuant to Diagnostic Code 7101, a 10 percent evaluation is warranted when diastolic pressure is predominantly 100 mmHg or more, or; systolic pressure is predominantly 160 mmHg or more; or, when an individual with a history of diastolic pressure of predominantly 100 mmHg or more requires continuous medication for control.  Id.  A 20 percent evaluation is warranted for diastolic pressure that is predominantly 110 mmHg or more, or systolic pressure that is predominantly 200 mmHg or more.  Id.  A 40 percent evaluation is warranted for diastolic pressure that is predominantly 120 mmHg or more.  Id.  A 60 percent evaluation is warranted for diastolic pressure that is predominantly 130 mmHg or more.  

Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note 1.  Additionally, for purposes of evaluating hypertension, the term hypertension means that the diastolic blood pressure is predominantly 90 mmHg, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mmHg, or greater, with a diastolic blood pressure of less than 90 mmHg.  Id.  When hypertension is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, it is to be evaluated as part of the condition causing it rather than by a separate evaluation.  Id. at Note 2.  If applicable, hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  Id. at Note 3.  

A review of the Veteran's blood pressure readings both during and preceding the course of the appeal reflect systolic pressure ranging from 105 to 214 mmHg, and diastolic pressure ranging from 60 to 113 mmHg.  Specifically, service treatment records relate the following blood pressure readings:  110/60 (March 1995); 138/90 (October 12, 1999); 140/87 (October 21, 1999); 140/91 (November 17, 1999); 144/92, resting supine, 154/94, resting standing, and 143/90, resting hyperventilation, and 151-214/61-113 during exercise and recovery (November 24, 1999 EKG clinic); 144/94 (November 26, 1999); 129/77 (December 10, 1999); 105/80, pre-exercise standing, 158/78, during exercise (December 27, 1999 exercise summary report); 116/74 (March 2002); 136/80 (date illegible); and 145/91 (date illegible).  

Following service, a February 2003 discharge summary from Metroplex Hospital includes blood pressure readings of 118-127/73-87.  Private medical records from Dr. L. Pablo include the following blood pressure readings:  130/86 (July 10, 2002); 142/82 (July 31, 2002); 142/98 (September 2002); 108/68 (November 2002); 138/100 (June 2003); 102/60 (December 2003); and 122/82 (August 2004).  

A September 2003 VA general medical examination report lists blood pressure readings of 128/70, 111/74, and 116/66.  The report notes that the Veteran was placed on blood pressure medication in 1999 and that she was noted to have preeclampsia following childbirth in June 2003.  

A July 2010 VA primary care note includes a blood pressure reading of 108/71.   

The Veteran was afforded a VA hypertension examination in August 2010.  The examination report notes an onset date of hypertension of 1996 and provides that the Veteran began taking medication for her blood pressure while in the military.  The examination report notes that the Veteran had been hospitalized for preeclampsia in 2003.  It also details that the Veteran was diagnosed with a transient ischemic attack (TIA) event in 2003 related to her hypertension, as her blood pressure was out of control, and she was having visual disturbances, slurred speech, and weakness.  As for the Veteran's cardiac history, there was no history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, other heart disease, dizziness, syncope, or dyspnea.  As for pulmonary history, the Veteran had a positive history of non-anginal chest pain that occurred at rest, but no history of productive or non-productive cough, wheezing, dyspnea, hemoptysis, fever, anorexia, or night sweats.  With respect to the Veteran's chest pain, the examiner noted that the patient had been told that her substernal, non-exertional chest pain was likely costochondritis.  There was no history of other hypertensive-related disease.  Symptoms of possible complications included fatigue and weakness, and it was noted that the Veteran gets recurrent headaches when her blood pressure is elevated.  The report provides that the Veteran's course since onset was stable, and that she was currently taking 20 milligrams of Lisinopril daily to treat her hypertension.  According to the examination report, continuation medication was required to control the Veteran's hypertension, and there were no noted side effects of her current treatment.  

On physical examination, the Veteran's blood pressure was 128/80.  Additionally, three consecutive measurements were 120/80, 120/76, and 124/82.  There was no evidence of congestive heart failure of pulmonary hypertension, nor was there evidence of abnormal breath sounds.  The Veteran's heart size was noted as normal.  

The Veteran's diagnosis was essential hypertension.  There was no hypertensive disease present, and the Veteran's history and exam findings showed evidence of hypertension complications affecting the Veteran's brain, given her previous TIA.  According to the examination report, although the Veteran experienced headaches if her blood pressure was very elevated, she reported that her blood pressure was well-controlled with Lisinopril.  As such, the Veteran's hypertension did not affect her usual daily activities.  

According to an October 2011 VA telephone encounter note, the Veteran reported blood pressure of 120/87 and 122/78, and she indicated that one day prior, it was 128/82.  It was noted that the Veteran was taking 5 mg. of Lisinopril and did not need a new prescription.  

In light of the above-referenced laws and regulations, and the evidence of record, the Board concludes that a compensable rating for hypertension is not warranted for any period during the appeal.  As documented above, medical records dated during the appeal period do not establish a current predominance of diastolic blood pressure readings of 100 mmHg or more, or a current predominance of systolic blood pressure readings of 160 mmHg or more.  On the contrary, during the pendency of the appeal, there are no diastolic readings of 100 or more, nor are there any systolic readings of 160 or more.  

Additionally, when considering medical records both during and preceding the appeal period, they do not demonstrate a history of diastolic blood pressure readings that were predominantly 100 mmHg or more.  Prior to the appeal period, the Veteran's medical records show two occurrences of diastolic readings of 100 mmHg or more: once during an exercise test conducted as part of an EKG report in November 1999, and once in June 2003.  However, the medical records show many more blood pressure readings that were less than 100 mmHg when considering diastolic pressure.  In summary, the medical records show that the Veteran has had a history of occasional diastolic readings of 100 mmHg or more, but they do not support a finding that the Veteran has had a history of diastolic pressure of predominantly 100 mmHg or more.  As such, a compensable rating is not warranted.  

To the extent that the Veteran claims that she is entitled to a compensable rating for hypertension due to the fact that continuation medication is required to control her hypertension, the need for continuous medication alone is not sufficient to warrant a compensable rating.  To qualify for a 10 percent rating under Diagnostic Code 7101, a claimant must satisfy one of three alternatives:  current diastolic pressure predominantly 100 mmHg or more; current systolic pressure predominantly 160 mmHg or more; or a history of diastolic pressure predominantly 100 mmHg or more, with blood pressure controlled by continuous medication.  See McCarroll v. McDonald, 28 Vet. App. 267, 274 (2016).  Thus, notwithstanding the fact that the Veteran requires continuous medication for hypertension, the evidence of record does not show that she has a history of diastolic pressure predominantly 100 mmHg or more.  

Accordingly, the Board finds that the preponderance of the evidence is against awarding a compensable rating for the Veteran's hypertension disability.  The objective evidence of record does not indicate that the Veteran's hypertension has resulted in current diastolic pressure predominantly 100 mmHg or more; current systolic pressure predominantly 160 mmHg or more; or a history of diastolic pressure predominantly 100 mmHg or more, with blood pressure controlled by continuous medication.  As such, a compensable rating for hypertension is not warranted, and the appeal is denied.  

	Costochondritis

The Veteran contends that she is entitled to a rating in excess of 10 percent for costochondritis.  

The Veteran's costochondritis is currently assigned a 10 percent rating pursuant to a hyphenated diagnostic code under 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5014.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The Board notes that Diagnostic Code 5099 applies to unspecified acute, subacute, or chronic diseases of the musculoskeletal system.  See 38 C.F.R. §§ 4.27, 4.71a.  Diagnostic Code 5014, to which the Veteran's disability is rated by analogy, pertains to osteomalacia.  See 38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5014.  When determining the appropriate rating under Diagnostic Code 5014, VA is to rate the disease on limitation of motion of affected parts, as degenerative arthritis.  The rating criteria for degenerative arthritis are found under Diagnostic Code 5003.  

Under Diagnostic Code 5003, arthritis is rated on the basis of the limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied to each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

Under certain circumstances, in the absence of limitation of motion, a 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.  A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  However, these ratings based on X-ray findings are not utilized where, as here, the disability is rated under diagnostic codes 5013 to 5024.  See id. at Note 2.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).  

Here, the Veteran was afforded a VA examination for fractures and bone diseases in June 2010.  With respect to the Veteran's costochondritis, she complained of intermittent pain.  Her current treatment was use of NSAIDs as required, and her treatment response was noted as fair.  According to the examination report, there was no history of hospitalization or surgery, trauma to the bones, bone neoplasm, or osteomyelitis.  There was pain located at the intercostal muscles/rib articulation with xiphoid, but no inflammation, fracture site motion, history of deformity, or general debility.  According to the examination report, the Veteran's costochondritis did not affect the motion of any joints.  The Veteran was noted to have weekly flare-ups of moderate severity, which lasted for hours, during which she had difficulty breathing and jogging.  Alleviating factors included use of NSAIDs, time, and relaxation.  

On physical examination, there was no bone or joint abnormality, nor were there signs of active infection.  No weight-bearing joint was affected, and there was no functional limitation on standing or walking.  There was no evidence of genu recurvatum or constitutional signs of bone disease.  Other significant physical findings included tenderness at articulation of ribs and xiphoid.  

A chest X-ray showed mild diffuse increase of the pulmonary vasculatory.  There were no focal infiltrates, nor was there evidence of pneumothorax or pleural effusion.  The Veteran's cardiac silhouette and mediastinal structures, in addition to her bones, were unremarkable.  The impression was no bony abnormalities and mild diffuse prominence of the pulmonary vasculature of unclear significance.  

The examiner opined that the Veteran's chronic costochondritis had no significant occupational effects.  However, it did have some effects on the Veteran's usual daily activities, including chores and shopping, to a mild degree; recreation, to a moderate degree; and exercise and sports, to a severe degree.  The Veteran's costochondritis was noted as having no effects on feeding, bathing, dressing, toileting, or grooming.  

A July 2010 VA primary care note indicated that the Veteran had chest pain on and off that was frequently exacerbated by movements, relieved by Motrin, and was not exercise-induced.  The assessments included costochondritis - point tenderness LSB, reproducible with light pressure.  

In light of the above evidence, the record does not support a rating in excess of 10 percent at any time during the course of the appeal.  When considering Diagnostic Code 5003, the maximum rating that can be assigned to the Veteran's disability is 10 percent, as there is no indication of multiple major joints or groups of minor joints that can be combined under Diagnostic Code 5003.  Additionally, as Diagnostic Code 5003 is being utilized for rating the Veteran's costochondritis under Diagnostic Code 5014, a 20 percent rating based on X-ray findings is inapplicable in the Veteran's case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, at Note 2.  

As such, the Board has considered whether the Veteran's costochondritis warrants a higher evaluation under a different diagnostic code.  In this regard, given the area of the Veteran's body involved, the Board has considered Diagnostic Code 5297, which applies to removal of the ribs, and Diagnostic Code 5321, which applies to muscles of respiration and the thoracic muscle group.  Under Diagnostic Code 5297, a 10 percent rating is warranted for removal of one rib, or resection of two or more ribs without regeneration, and a 20 percent rating is warranted for removal of two ribs.  Here, there is no indication of rib removal on account of the Veteran's costochondritis.  

As for Diagnostic Code 5231, a 10 percent rating is warranted for moderate impairment of function, and a 20 percent rating is warranted for severe or moderately severe impairment of function.  The Board acknowledges that the terms "moderate," "moderately severe," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  In this regard, the Board notes that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc." See Webster's New World Dictionary 871 (1988).  "Severe" is generally defined as "of a great degree: serious."  Id. at 1078.  

Based on the medical evidence of record, the Veteran's disability picture does not more nearly approximate a 20 percent rating under Diagnostic Code 5231.  As set forth in the June 2010 VA examination report, although the Veteran's costochondritis causes pain, and, during flare-ups, difficulty breathing or exercising, her condition did not affect the motion of a joint, had no significant impact on occupational activities, and only had mild to moderate effects on performing chores, shopping, and recreational activities.  Although the Veteran's costochondritis was noted as having a severe impact on her ability to exercise and perform sports, the examination report indicates that this generally occurred during flare-ups and was improved with use of NSAIDs, time, and relaxation.  As such, the record is against a finding that the Veteran's costochondritis has generally resulted in moderately-severe to severe impairment of function, and as such, a 20 percent rating would not be warranted under Diagnostic Code 5231.  

Additionally, the Board finds that there is no basis for assigning a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  As demonstrated by the competent medical evidence of record, the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from factors such as functional loss due to pain and flare-ups.  For instance, with respect to functional loss due to pain, there is no indication of pain resulting in loss of range of motion, weakness, incoordination, or excess fatigability.  While the Board acknowledges that the Veteran experiences flare-ups of her condition, which result in difficulty breathing and exercising, the examination report indicates that the severity of the Veteran's flare-ups are moderate overall.  It follows that even when considering any functional loss due to factors such as pain and flare-ups, a 10 percent evaluation adequately portrays any functional impairment that the Veteran has experienced as a consequence of her costochondritis.  

In the absence of any additional medical evidence or contentions from the Veteran that would otherwise suggest that the Veteran's disability picture more nearly approximates a 20 percent rating under an applicable diagnostic code, the objective medical evidence of record does not support a rating higher than 10 percent for the Veteran's costochondritis.  As the preponderance of the evidence is against assigning a rating in excess of 10 percent at any time during the appeal period, the appeal is denied.  

	Additional Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to her hypertension disability.  The Veteran's disability is manifested by diastolic blood pressure that is generally below 100 mmHg and systolic blood pressure that is generally below 160 mmHg, and it requires continuous medication.  While the Veteran's hypertension results in headaches during periods of elevated blood pressure, the examiner noted that the Veteran's blood pressure has been well-controlled with medication.  Finally, although the Veteran has had preeclampsia and a TIA in 2003 on account of her hypertension, these occurrences precede the period on appeal and do not indicate factors such as marked interference with employment or necessitated periods of hospitalization during the period on appeal.  The noncompensable, schedular rating assigned therefore contemplates any impairment due to hypertension.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for the Veteran's hypertension.  

The Board finds that the rating criteria also reasonably contemplate the Veteran's disability picture with respect to her costochondritis.  As reflected above, the Veteran's costochondritis is manifested by pain, including tenderness on articulation of the ribs and xiphoid, and during flare-ups, it cases difficulty breathing and performing certain activities, such as exercise.  For the reasons set forth above, the 10 percent rating assigned contemplates these impairments.  Moreover, there is no indication of an exceptional or unusual disability picture, such as marked interference with employment or necessitated periods of hospitalization.  On the contrary, the examiner indicated that the Veteran's costochondritis had no significant effects on occupational activities, and there is no history of hospitalization for this condition.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for the Veteran's costochondritis.  

IV.  Compensable Rating Under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.  

The application of 38 C.F.R. § 3.324 is predicated solely on the existence of noncompensable service-connected disabilities.  As such, once a compensable evaluation for any such service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  

In light of the RO's award of a 10 percent rating for costochondritis, effective from the original date of the Veteran's claim in April 2010, the issue of entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities is moot for the entire period on appeal.  See id.  As a compensable rating under 38 C.F.R. § 3.324 requires that the claimant not be in receipt of a compensable rating for any service-connected disorder, the claim for entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

New and material evidence not having been received, the claim of entitlement to service connection for cervical cancer is not reopened.  

Entitlement to a compensable disability rating for hypertension is denied.  

Entitlement to a disability rating greater than 10 percent for costochondritis is denied.  

Entitlement to a 10 percent disability rating for multiple, non-compensable service-connected disabilities under 38 C.F.R. § 3.324 is denied.  


REMAND

Before a decision can be reached on the Veteran's claim for service connection for an acquired psychiatric disorder, a remand is necessary to ensure that there is a complete record upon which to afford him every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

VA's duty to assist includes obtaining a medical examination or opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is necessary when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Here, the Board observes that the Veteran had a positive screen for depression in August 2011, and a November 2011 VA mental health treatment record includes Axis I diagnoses of anxiety disorder NOS and mood disorder due to hypothyroidism, and Axis III factors of hypothyroidism, hypertension, and costochondritis.  While the Veteran's service treatment records do not reflect any mental health diagnoses or treatment for psychiatric symptoms, a November 2011 VA mental health treatment record suggests that the Veteran's claimed psychiatric disorder might be associated with her active military service.  Specifically, it provides that the Veteran was working in an Army administration position in Virginia at the time of the September 11, 2001 attacks, and that she was shifted to guard duty at the Pentagon on the day of the attacks.  The Veteran indicated that this position was difficult to deal with and that she had a heightened level of anxiety and fearfulness since September 11, 2001.  In light of this background, a VA examination that addresses the nature and etiology of the Veteran's claimed psychiatric disorder is warranted on remand.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Additionally, given the Axis III factors of hypertension and costochondritis, both of which are service-connected disabilities, the examiner should address whether any diagnosed psychiatric disorder is caused, or aggravated, by any service-connected disabilities.  

The Board notes that because the Veteran's claim was certified for appeal before the Board prior to August 4, 2014, any diagnoses rendered for purposes of obtaining VA benefits must use the DSM-IV criteria.  See 38 C.F.R. § 4.125(a); 80 Fed. Reg. 14308 (March 15, 2015) (final rule amending 38 C.F.R. § 4.125).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, schedule the Veteran for a VA examination with an appropriate medical examiner to determine the nature and etiology of any acquired psychiatric disorder(s).  The claims folder, including a copy of this remand, must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

(a)  The examiner should identify, with specificity, all diagnoses that are pertinent to the Veteran's claimed psychiatric disorder that have been present at any time during the course of the appeal, or, since June 2011, using the DSM-IV criteria.  

If diagnoses of anxiety disorder, mood disorder, or depressive disorder are not identified, the examiner should address the August and November 2011 VA treatment records noted above, which reflect a positive screen for depression, and diagnoses of anxiety disorder, NOS, and mood disorder due to hypothyroidism.  
   
(b)  For each psychiatric disorder that is identified, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it is etiologically related to the Veteran's active military service.  

(c)  For each psychiatric disorder that is identified, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that is caused OR aggravated by service-connected hypertension or costochondritis.  
"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If service-connected hypertension or costochondritis is found to aggravate a non-service connected psychiatric disorder, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  

If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	Readjudicate the Veteran's claim, with consideration of all evidence associated with the Veteran's claims file since the issuance of the March 2013 SOC.  If the benefit sought is not granted in full, the Veteran should be furnished with an SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that any claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


